Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structures in claim 1 “the free ends of the first and second ratchet members are normally away from each other and meshed with the interior circumferential toothed portion,” and “wherein one of two ends of the first ratchet member and one of two ends of the second ratchet member are pivoted to the driving member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Additionally, the structure in claim 7 “two sides of one of the annular wall and the annular sleeve portion each have a pivotal hole, and two sides of the other of the annular wall and the annular sleeve portion each have a protrusive shaft which is inserted into one of the pivotal hole” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities: Regarding Claim 7, claimed structure cited in claim 7 which does not appear structurally feasible “two sides of one of the annular wall and the annular sleeve portion each have a pivotal hole, and two sides of the other of the annular wall and the annular sleeve portion each have a protrusive shaft which is inserted into one of the pivotal hole” is cited in the specification.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding Claim 9, a ”third position” and “fourth position” for a pressing lever do not appear to cite a first position and second position and so lack antecedent bases.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 9,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 9, the term "normally"(Pg. 11 ll. 10, 12, Pg12 l. 11, Pg. 15 l.8) renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

For purposes of compact prosecution, Examiner interprets the meaning from the figures and specification as cited below.
Regarding Claim 1,
at least one first elastic member, arranged in the driving member and perpendicularly abutting against the first ratchet member and the second ratchet member to allow the first ratchet member and the second ratchet member perpendicularly to mesh with the interior circumferential toothed portion;

the free ends of the first and second ratchet members are when switch button is in a normal rest state disposed away from each other and meshed with the interior circumferential toothed portion,
Claim 2 is also rejected as being dependent from a rejected claim.
Regarding Claim 9,
a second elastic member abutting against and between the head portion of the pressing lever and the working portion so that the pressing lever in a normal rest state biased toward the third position,

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: missing in the citation “wherein one of two ends of the first ratchet member and one of two ends of the second ratchet member are pivoted to the driving member”.  The specification and drawings do not describe how the driving member structure to which the first ratchet member and the second ratchet member “pivot” relative to one another.  For purposes of compact prosecution Examiner will interpret this to mean the first ratchet member and second ratchet member pivot via a structure that holds one of two ends of the ratchet members.
Claim 2 is also rejected as being dependent from a rejected claim.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: missing in the citation “two sides of one of the annular wall and the annular sleeve portion each have a pivotal hole, and two sides of the other of the annular wall and the annular sleeve portion each have a protrusive shaft which is inserted into one of the pivotal hole”.  From the specification in one embodiment if the elements “annular wall” have two pivotal holes then the elements “annular sleeve portion” have two protrusive shafts.  In another embodiment if the elements .
Claims 8 and 9 are also rejected as being dependent from a rejected claim.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 9 cites “a third position” and “a fourth position” for the element pressing lever but does not cite “a first position” or “a second position” for this element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub No. US 2011/0079114 A1, hereinafter "Chen") in view of Odlum et al. (US Patent No. 2,836,273, hereinafter "Odlum")
Regarding Claim1,
Chen discloses
A ratchet wrench, including: 
 a main body(A1), having a receiving chamber(A21), a circumferential wall(see annotated figure below) of the receiving chamber(A21) having an interior circumferential toothed portion(A22);

 a driving member(see annotated figure below), disposed within the receiving chamber(A21) and rotatable about an axial direction(rotatable “about axial direction” as illustrated in annotated figure below); 

 a ratchet assembly(10), including a first ratchet member( see annotated figure below) and a second ratchet member( see annotated figure below) which are swingably arranged in the driving member(as illustrated in annotated figure below);

 at least one first elastic member(52), arranged in the driving member(as illustrated in annotated figure below) and perpendicularly abutting against the first ratchet member(see annotated figure below) and the second ratchet member(see annotated figure below) (elastic element perpendicularly abuts against ratchet member elements as illustrated in annotated figures below) to allow the first ratchet member and the second ratchet member perpendicularly to mesh with the interior circumferential toothed portion(A22)(a ratchet member element  “meshing with” toothed portion element  as illustrated in annotated figure below);

 a switch button(73), pivoted to the driving member(pivots about element 74 as illustrated in Figs. 3-4), extending in a direction lateral to the axial direction(as illustrated in annotated  and swingable( as illustrated in Figs. 3-4) to be on a first position(as illustrated in Fig. 4) and a second position(as illustrated in Fig. 3), two ends of the switch button(73) respectively having a first pressing portion(see annotated figure below) and a second pressing portion(see annotated figure below), the first pressing portion having a first abutting member(one side of element  as illustrated in annotated figure below) which is protrudingly disposed thereon, the second pressing portion(another side of element  as illustrated in annotated figure below) having a second abutting member which is protrudingly disposed thereon; 

wherein when the switch button(73) swings to be on the first position(as illustrated in Fig. 4), the first pressing portion swings(see annotated figure below) toward the receiving chamber(A21)(swings downwards toward the receiving chamber as illustrated in Fig. 4), the second pressing portion swings away from the receiving chamber(swings upwards away from the receiving chamber as illustrated Fig. 4), and the first abutting member(see annotated figure below) abuts against the first ratchet member(as illustrated in annotated figure below);
when the switch button(73) swings to be on the second position(as illustrated in Fig. 3), the second pressing portion swings toward the receiving chamber(“swings downwards toward the receiving chamber as illustrated in Fig. 3), the first pressing portion swings away from the receiving chamber(swings upwards away from the receiving chamber as illustrated Fig. 3), and the second abutting member(see annotated figure below) abuts against the second ratchet member(as illustrated in annotated figure below).

Chen is silent on
the first ratchet member is non-meshed with the interior circumferential toothed portion (when the first abutting member abuts against the first ratchet member),

the second ratchet member is non-meshed with the interior circumferential toothed portion (when the second abutting member abuts against the second ratchet member),

wherein one of two ends of the first ratchet member and one of two ends of the second ratchet member are pivoted to the driving member, and the other of the two ends of the first ratchet member and the other of the two ends of the second ratchet member are free ends which are swingable, the free ends of the first and second ratchet members are when switch button is in a normal rest state disposed away from each other and meshed with the interior circumferential toothed portion;

when the switch button is on the first position, the first abutting member abuts against a side of the first ratchet member which is remote from the second ratchet member, to allow the free end of the first ratchet member to swing toward the second ratchet member; when the switch button is on the second position, the second abutting member abuts against a side of the second ratchet member which is remote from the first ratchet member, to allow the free end of the second ratchet member to swing toward the first ratchet member.

    PNG
    media_image1.png
    819
    647
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    869
    816
    media_image2.png
    Greyscale


Regarding the first and second ratchet members, Odlum is also a ratchet wrench invention related to reversible drive mechanisms.  The ratchet wrench of Odlum comprises two ratchet member elements with springs, the ratchet members have similar attachment means to a driving member via a pin element; these ratchet members move independently or simultaneously as desired. (Col. 3 ll.7-9)
Odlum teaches
the first ratchet member(42) is non-meshed with the interior circumferential toothed portion(23); when the first abutting member(see annotated figure below) abuts against the first ratchet member(42)(Col. 4 ll.15-19),

the second ratchet member(41) is non-meshed with the interior circumferential toothed portion(23)(“non-meshed” or “detached” from element  as illustrated in annotated figure below) when the second abutting member abuts against the second ratchet member(not illustrated but cited Col. 3 ll.24-27)

wherein one of two ends of the first ratchet member(see annotated figure below) and one of two ends of the second ratchet member(see annotated figure below) are pivoted to the driving member(as illustrated via pin element 43 in annotated figure below), and the other of the two ends of the first ratchet member(see annotated figure below) and the other of the two ends of the second ratchet member(see annotated figure below) are free ends which are swingable, the free ends of the first and second ratchet members are  when switch button is in a normal rest state disposed away from each other(as illustrated in annotated figure below)and meshed with the interior circumferential toothed portion(23).

The operation of switch button element(71) incorporates an embodiment which cites “switch key element to its extreme positions release one or the other of the ratchet members” (Col. 4 ll.58-59).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to discern that the rest state of switch button element(71)would be one where neither ratchet members(41,42) were released.  Thus both ratchet members elements(41,42) under the force of spring elements(53,54) would satisfy the limitation of being meshed with the interior circumferential toothed portion(23) when the switch button(71) is in a normal rest state.

Odlum additionally teaches
when the switch button(71) is on the first position(as illustrated in Fig. 9), the first abutting member(see annotated figure below) abuts against a side of the first ratchet member(42)(as illustrated in annotated figure below) which is remote from the second ratchet member(41)(a side of the first ratchet member is remote from the free end of second ratchet member as illustrated in annotated figures below), to allow the free end of the first ratchet member to swing toward the second ratchet member(as illustrated in annotated figures below); when the switch button(71) is on the second position(not illustrated but cited Col. 3 ll.24-27), the second abutting member(see annotated figure below) abuts against a side of the second ratchet member(not illustrated but cited Col. 3 ll.24-27) which is remote from the first ratchet member(not illustrated but cited Col. 3 ll.24-27), to allow the free end of the second ratchet member to swing toward the first ratchet member.  Ratchet members(41,42) are identical in all respects and mounted symmetrically to one another (Col. 3 ll.1-5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to discern that the second position actions would result in mirroring actions on the second ratchet member(41) that occur from the first position actions on the first ratchet member(42).  Therefore this satisfies the limitation when the switch button(71) is on the second position, the second abutting member(see annotated figure below) abuts against a side of the second ratchet member which is remote from the first ratchet member, to allow the free end of the second ratchet member to swing toward the first ratchet member.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second ratchet members of Chen with the first and second ratchet elements with springs of Odlum in order to aid in providing a resilient 


    PNG
    media_image3.png
    428
    677
    media_image3.png
    Greyscale


Regarding Claim 2, Chen, as modified discloses the invention of claim 1.
Chen, as modified further discloses
the driving member(see annotated figure above) includes a rotatable member(11), the rotatable member has a receiving space(113), and the first and second ratchet members(see annotated figure above) are pivotally arranged in the receiving space(Para. 37).

Regarding Claim 3, Chen, as modified discloses the invention of claim 2.
Chen, as modified further discloses
the rotatable member(11) includes a working portion(115), a top portion(111) and a connecting portion(see annotated figure above), the connecting portion is connected to and between the top portion and the working portion(as illustrated in annotated figure above), the top portion(111) and the working portion define the receiving space(113) therebetween (as illustrated in annotated figure above), the top portion has a groove(see annotated figure above) which communicates with the receiving space(113), and the switch button(73) is arranged in the groove(as illustrated in annotated figure above.

Regarding Claim 5, Chen, as modified discloses the invention of claim 3.
Chen, as modified further discloses
wherein the driving member(see annotated figure above) includes a cover member(71), the cover member covers the rotatable member(11)(as illustrated in annotated figure above and cited Para. 47), the switch button(73) is positioningly restricted between the rotatable member(11) and the cover member(71)(positioningly restricted via hole element 713, shaft hole element 73 and shaft element 74), the ratchet assembly(10) is swingably arranged within the rotatable member(11)(as illustrated in annotated figure above, cited Para.37), and the cover member(71) has two window holes which respectively respond to the first pressing portion and the second pressing portion(two window holes in groove of cover member wherein groove comprises a hole element 713 in center and switch opening element 712 which has two window holes on left and right sides of the block hole as illustrated in annotated figure above; also side view in Fig. 3).

Allowable Subject Matter
Claims 4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 4, Chen, as modified discloses the invention of claim 3.
Chen, as modified further discloses
 the first ratchet member(see annotated figure above) and the second ratchet member(see annotated figure above) are located by two sides of the connecting portion(see annotated figure above)(as illustrated in figure above, ratchet members are axially located against the two side walls of connecting portion), the connecting portion(see annotated figure above) has a through hole(112), the first elastic member(52) is disposed through the through hole(112)(as illustrated in annotated figure above, and cited Para. 43).

Chen, as modified is silent on
 two ends of the first elastic member respectively abut against the first ratchet member and the second ratchet member,

showing that this is allowable subject matter.

Regarding Claim 6, Chen, as modified discloses the invention of claim 5.
Chen, as modified is silent on
 one of two ends of the first pressing portion remote from the second pressing portion and one of two ends of the second pressing portion remote from the first pressing portion respectively have a biasing member radially arranged, each of the two window holes has a curved notch recessed axially on a side thereof which is located radially away from the axial direction, and each of the two biasing members biases one of said curved notch,

showing that this is allowable subject matter.

Regarding Claim 7, Chen, as modified discloses the invention of claim 5.
Chen, as modified further discloses
the cover member(71) has an annular wall(see annotated figure above) which protrudes toward the rotatable member(11)(protrudes as illustrated in annotated figure above), the annular wall is inserted into the rotatable member(as illustrated, annular wall of bottom of cover member is mounted securely in groove of top portion element, cited Para. 47).

Chen, as modified is silent on
 the switch button has an annular sleeve portion, the first pressing portion and the second pressing portion are integrally formed on two ends of the annular sleeve portion, the annular sleeve portion is sleeved on the annular wall, two sides of one of the annular wall and the annular sleeve portion each have a pivotal hole, and two sides of the other of the annular wall and the annular sleeve portion each have a protrusive shaft which is inserted into one of the pivotal hole,

showing that this is allowable subject matter.

Regarding Claim 8, Chen, as modified is silent on the invention of claim 7.
Chen, as modified is further silent on
the annular wall has at least one hook portion which is arranged radially outwards, the rotatable member has at least one notch, and when the annular wall is inserted into the rotatable member, the at least one hook portion hooks on the at least one notch,

showing that this is allowable subject matter.

Regarding Claim 9, Chen, as modified is silent on the invention of claim 7.
Chen, as modified discloses
 a pressing lever(comprises elements 72 and 31), the cover member(71) has an open hole(713), the annular wall(see annotated figure above) integrally extending from an hole edge of the open hole(as illustrated in annotated figure above), the pressing lever(72, 31) slidably disposed(element 31 slidably mounted in open hole element 713, cited middle of Para. 49), along the axial direction(as illustrated in annotated figure above), through the open hole(713) of the cover member(71) and the working portion(115) of the rotatable member(11), the pressing lever(72, 31) being slidable to be on a third position and fourth position(as illustrated in Fig. 5, cited end of Para.54), one of two ends of the pressing lever(72) remote from the working portion(115) having a head portion(see annotated figure above) which has a greater dimension(as illustrated in annotated figure above), the pressing lever(72, 31) having a recessed portion(see annotated figure above) radially arranged(as illustrated in annotated figure above), the recessed portion including a deeper stepped portion(311) and a shallower stepped portion(312), the working portion(115) radially having a receiving hole(116) which communicates with an interior of the working portion(as illustrated in annotated figure above), a restriction ball(15) being slidably arranged within the receiving hole(116), a second elastic member(32) abutting against and between the head portion of the pressing lever and the working portion so that the pressing lever is in its normal state biased toward the third position(normal state top position, Fig. 4), when the pressing lever(72,31) is on the third position, the shallower stepped portion(312) corresponding to the receiving hole(116), the restriction ball(15) is engaged within the shallower stepped portion and partly protrudes beyond the working portion(Fig. 4, cited Para. 40)when the pressing lever(72,31) moves to the fourth position(downward position, Fig. 5), the deeper stepped portion(311) corresponds to the receiving hole(116), the restriction ball(15) is movable toward the deeper stepped portion, and the restriction ball is entirely within the working portion and nonprotrusive beyond the working portion(Fig. 5, cited end Para. 54).

Chen, as modified is further silent on
 the pressing lever slidably disposed along the axial direction through the annular sleeve portion of the switch button

showing that this is allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/D.M./Examiner, Art Unit 3723   
                                                                                                                                                                                                     /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723